Citation Nr: 0902411	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  06-20 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

A right ankle disorder was not present in service or shown to 
be causally or etiologically related to any disease, 
incident, or injury in service.


CONCLUSION OF LAW

A right ankle disorder was not incurred in or aggravated by 
the veteran's active duty military service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the veteran was provided with a VCAA 
notification letter in August 2004, prior to the initial 
unfavorable AOJ decision issued in December 2004.  

The Board notes that, in Pelegrini, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  Nevertheless, during the course of the appeal, 
38 C.F.R. § 3.159(b) was revised to eliminate the requirement 
of requesting that the claimant provide any evidence in his 
or her possession that pertains to the claim.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini, 
effective May 30, 2008).  Thus, any defect in notice as to 
this element is considered harmless.  

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notice issued in August 2004 informed 
the veteran of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claim, and his and VA's obligations in providing such 
evidence for consideration.  The letter also provided the 
veteran with a list of the types of evidence he may submit in 
support of his claim.

With regard to the notice requirements under Dingess/Hartman, 
a March 2006 letter provided notice as to disability ratings 
and effective dates.  The Board acknowledges the defective 
timing of this notice, but finds no prejudice to the veteran 
as a result.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board herein concludes that the 
preponderance of the evidence is against the veteran's 
service connection claim, any questions as to the assignment 
of a disability rating and effective date are rendered moot.  
Therefore, the Board finds that the veteran was provided with 
all necessary notice under VCAA prior to the initial 
adjudication of his claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006).  Based on the above, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  In this regard, 
the Board observes that the National Personnel Records Center 
(NPRC) reported that the veteran's service treatment records 
were probably destroyed in the 1973 fire at the St. Louis 
records repository.  The Board acknowledges that, in cases 
where VA is unable to obtain some or all of the veteran's 
service treatment records, VA has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
of the veteran's claim has been undertaken with this duty in 
mind.  The case law does not, however, lower the legal 
standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all the evidence that may be 
favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 
(1996).  

The veteran was advised that his service treatment records 
may have been destroyed and requested to submit any service 
treatment records he may have or other documentation, such as 
buddy statements.  Moreover, the RO made two requests for a 
search of the Sick/Morning Reports for the veteran's unit 
from June 1954 (the date identified by the veteran as the 
earliest date for his in-service ankle injury) to December 
1954.  The Board notes that the first request was for the 
period from 
June 1, 1954 to September 1, 1954 with regard to the 
veteran's right ankle claim, and the second request was for 
the period from September 1, 1954 to 
December 1, 1954 in reference to the veteran's unappealed 
claim for service connection for a right eye disorder.  
Although the second request was not specific to the veteran's 
claimed right ankle disorder, as the response received to 
each request was that the veteran was not mentioned in the 
Morning Reports, the Board finds that the disability cited in 
either request did not limit the search conducted.  
Therefore, the Board determines that the second search was 
also probative of the right ankle claim.  NPRC stated that 
there were no Sick Reports from the Army after February 1953.  
Based on the above, the Board concludes that further efforts 
to identify and locate possible copies of the veteran's 
service treatment records would only serve to unnecessarily 
delay the Board's decision with no benefit to the veteran.  
See Bernard; see also Sabonis v. Brown, 6 Vet. App. 426,430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

With regard to post-service treatment, the veteran has not 
submitted or requested that VA obtain any treatment records 
for his claimed right ankle disorder.  In this regard, the 
Board notes that the veteran has stated both that he never 
sought treatment for his right ankle post-service and that 
the physicians who did treat him have either died or stated 
that the records were destroyed.  The veteran has not 
otherwise identified or asked VA to obtain any relevant 
medical evidence.  As the Court stated in Wood v. Derwinski, 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  1 Vet. App. 
190, 193, reconsidered, 1 Vet. App. 406 (1991); see also 
Wamhoff v. Brown, 8 Vet. App. 517 (1996).  Therefore, the 
Board determines that VA is not obligated to make further 
efforts to identify, locate, or obtain post-service treatment 
records.  Accordingly, the Board finds that VA has satisfied 
its duty to assist the veteran in attempting to obtain 
available, relevant records.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  In this case, the Board finds 
that a current VA examination to determine whether the 
veteran has a right ankle disorder that is a result of his 
military service is not necessary to decide his claim.  There 
is no medical evidence associated with the claims file.  The 
veteran's post-service treatment records are apparently 
unavailable, and, although advised of the various types of 
supporting evidence he could submit, the veteran has not 
submitted any other supporting documents, e.g., buddy 
statements, or sought current treatment to establish that he 
has a right ankle disorder.  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Beyond the veteran's statements, there is no evidence in 
support of any of these elements.  Therefore, the Board finds 
that a VA examination is not warranted in this case.     

In light of the above, the Board concludes that the record is 
insufficient upon which to grant the claim, but that attempts 
at further development or additional efforts to assist or 
notify the veteran in accordance with VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

The veteran contends that he currently suffers a right ankle 
disorder as a result of an injury sustained while on active 
duty in Korea in the 1950s that required treatment at a 
Battalion Aid station.  Thus, he argues that service 
connection is warranted for a right ankle disorder.  In a 
December 2008 statement, his representative contends that, 
even though the veteran did not receive any combat 
decorations, he was assigned to a combat unit, M Company, 
31st Infantry Regiment.   

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  Section 1154(b) does not establish service 
connection for a combat veteran; rather, it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service (provides a factual 
basis upon which a determination could be made that a 
particular disease or injury was incurred in or aggravated by 
service).  See Libertine v. Brown, 9 Vet. App. 521, 522-23 
(1996); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) 
(under 38 U.S.C.A. § 1154(b), a combat veteran's assertions 
of an event during combat are to be presumed if consistent 
with the time, place and circumstances of such service).

In the present case, the Board notes that the veteran's DD 
214 does not reflect any decoration or award signifying 
combat.  However, assuming, without deciding for the purposes 
of this decision, that he did serve in combat, service 
connection still may not be granted for a right ankle 
disability for the reasons which follow. 

As indicated above, the veteran's service treatment records 
are unavailable, and efforts to obtain other corroborating 
service records have yielded no results.  Thus, there is no 
competent evidence of an in-service injury or diagnosis of a 
right ankle disorder.  However, even assuming, without 
deciding, that he did injure his right ankle in service, 
there is no competent evidence that the veteran has a current 
right ankle disorder.  The existence of a current disability 
is the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  Evidence must show that the veteran 
currently has the disability for which benefits are being 
claimed.

Moreover, there is no evidence of a right ankle disability 
during more than 50 years that have elapsed since the 
veteran's separation from service.  A prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in 
any chronic or persistent disability.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must 
consider all the evidence including the availability of 
medical records, the nature and course of the disease or 
disability, the amount of time that elapsed since military 
service, and any other relevant facts in considering a claim 
for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 
1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of 
medical records during combat conditions does not establish 
absence of disability and thus suggesting that the absence of 
medical evidence may establish the absence of disability in 
other circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  In this case, the Board finds 
that the lack of any objective evidence of continuing right 
ankle complaints, symptoms, or findings for over 50 years 
since the period of active duty is itself evidence which 
tends to show that a right ankle disability, if any, did not 
have its onset in service or for many years thereafter.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as there is no competent 
evidence in favor of the veteran's claim, the preponderance 
of the evidence is against the veteran's claim for service 
connection for a right ankle disorder.  Therefore, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal, and his service connection claim must be 
denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102. 




ORDER

Service connection for a right ankle disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


